DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 15th, 2022 has been entered. Claims 1, 16, 17, 19 and 28 have been amended. Claims 20 has been canceled. Claims 1, 4-9, 11, 16-19, 21-22, 24, and 26-28 remain pending. Applicant’s amendments to the claims and specification overcome each and every 112(b) and 112(d) rejection previously set forth in the Non-Final Office Action mailed October 15th, 2021. 
Claim Objections
Claim 1 is objected to because of the following informalities:  It appears the word ”stray” should be “spray”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “and a distribution box configured to create a constant flow of waste stream cylinder”, it is unclear what this “constant flow” is specifically referring to. 
Claim 19 recites “wherein each of the nozzles creates a stream of liquid over the waste stream that pushes the light fraction in a direction opposite the heavy fraction and the helix separator is positioned at an incline angle with respect to the horizontal plane, and the nozzles are configured to deliver the nozzles deliver a stream of wash liquid in the helix separator to push the light fraction in a direction opposite the heavy fraction”, wherein it is unclear if the stream of liquid which pushes the light fraction in a direction opposite the heavy fraction, is the same as the stream of wash liquid which also pushes the light fraction in a direction opposite the heavy fraction. 
Claims 24 and 26-27 are rejected as they are dependent upon a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 21 and 22 are dependent upon claim 20, which has previously been canceled. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 16-19, 21-22, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 5906321) in view of Soldini (US 2942731). 
Regarding claim 1, Martin (US 5906321) teaches a method of waste material separation (Col. 1 lines 13-16), comprising: 
providing a waste stream (Fig. 1 #17), wherein the waste stream comprises waste particles and a flow of liquid (Col. 3 lines 56-62); 
providing a helix separator that is a rotating cylinder (Col. 3 lines 38-44) having (a) one or more helical separators (Col. 3 line 40 “helix drum”) disposed therein, the one or more helical separators further comprising: a spiral structure (Fig. 1 #22), (b) a set of longitudinally extending grooves (Fig. 2 #22) disposed along the spiral structure, and (c) nozzle (Fig. 1 #28) configured to introduce a spray of liquid onto the waste stream along the length of the cylinder (Col. 4 lines 12-14), 
sizing the waste stream in a sizing step, wherein the waste stream is introduced into an inlet (Fig. 1 #17) of the helix separator; the sizing step comprises rotation of the helix separator (Col. 3 lines 14-17) and the stray to separate the waste particles according to the particles' settling velocities or densities (Col. 4 lines 6-18), wherein a heavy fraction (Col. 4 line 7 “metals”)  settles into the grooves (Col. 4 lines 7-8) and a light fraction (Col. 4 line 17 “residue ash”) remains at the top of the waste stream (Col. 4 lines 15-18); and the heavy fraction travels up the helix separator to be collected (Col. 4 lines 6-12) and the light fraction is pushed to the back of the helix separator and exits a back end of the rotating cylinder (Col. 4 lines 12-18), wherein the nozzle (Fig. 1 #28) creates a liquid stream over the waste stream that pushes the light fraction in a direction (Col. 4 lines 3-4, 12-18) opposite the heavy fraction (Col. 4 lines 7-12). 
Martin (US 5906321) lacks teaching a method of waste material separation which comprises multiple nozzles. 
Soldini (US 2942731) teaches a method of waste material separation (Col. 1 lines 15-20) wherein multiple nozzles (Fig. 1 #14 “spray heads”) are configured to introduce a spray of liquid onto the waste stream (Col. 1 line 71-Col. 2 line 1). Soldini states that the water flow from the nozzles should be adequate to allow separation to occur in different zones of the cylinder (Col. 3 lines 62-73). Soldini explains that a first zone is able to separate out smaller materials (Col. 2 lines 44-49), the second zone is able to separate out larger materials (Col. 2 lines 49-52), and even larger material is discharged at the end of the second zone (Col. 4 lines 19-23), therefore creating multiple classifications of materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include a plurality of nozzles configured to introduce a spray of liquid and create a liquid stream over the waste stream as taught by Soldini in order to separate the waste material into multiple different portions, therefore providing a higher degree of waste material separation. 
Regarding claim 4, Martin (US 5906321) lacks teaching a method of waste material separation wherein the helix separator further comprises a plurality of zones, wherein each zone comprises a liner; and the nozzles, liquid content of the spray, the liner, or a combination therefore differs from one zone to another. 
Soldini (US 2942731) teaches a method of waste material separation (Col. 1 lines 15-20) wherein a helix separator (Col. 2 lines 5-10) comprises a plurality of zones (Fig. 1 #11, 13), wherein each zone comprises a liner (Col. 2 lines 44-52); and the nozzles (Col. 3 lines 62-73), liquid content of the spray, the liner (Fig. 1 #10, 12), or a combination therefore differs from one zone to another. Soldini explains that a first zone is able to separate out smaller materials (Col. 2 lines 44-49), the second zone is able to separate out larger materials (Col. 2 lines 49-52), and even larger material is discharged at the end of the second zone (Col. 4 lines 19-23), therefore creating multiple classifications of materials. Additionally, Soldini states that the water which flows through the nozzles (Fig. 1 #14), is of sufficient volume to ensure there is an adequate separation of respective materials in each zone (Col. 3 lines 62-73). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include a plurality of zones, wherein each zone comprises a differing liner and/or differing nozzles as taught by Soldini in order to separate the waste material into multiple different portions. 
Regarding claim 5, Martin (US 5906321) teaches a method of waste material separation wherein the helix separator comprises a series of leads (Fig. 1 see leads of #22), a downhill side (Fig. 1 right side of helix #22), and an uphill side (Fig. 1 left side of helix #22); and the leads comprise a set angle on the uphill side (Fig. 1 Modified) and a counter angle on the downhill side (Fig. 1 Modified). 

    PNG
    media_image1.png
    234
    293
    media_image1.png
    Greyscale

Figure 1 Modified
Regarding claim 6, Martin (US 5906321) teaches a method of waste material separation wherein the helix separator is positioned on an adjustable incline angle with respect to the horizontal plane (Col. 4 lines 21-24). 
Regarding claim 7, Martin (US 5906321) teaches a method of waste material separation wherein the angle is between 0 and 12 degrees with respect to the horizontal plane (Col. 4 lines 15-18). 
Regarding claim 8, Martin (US 5906321) lacks teaching a method of waste material separation wherein the flow of liquid is between about 40 and 50 gallons per minute and each nozzle provides about 5 psi of water pressure. 
Soldini (US 2942731) teaches a method of waste material separation (Col. 1 lines 15-20) wherein the flow of liquid is “adequate to insure the washing clean of the aggregate conveyed by the helical flight” (Col. 3 lines 70-73).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to provide a flow of liquid between about 40 and 50 gallons per minute, and each nozzle providing about 5 psi of water pressure, had these values been adequate to the separation of the materials as explained by Soldini. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 9, Martin (US 5906321) teaches a method of waste material separation wherein the helix separator comprises a chamber (Fig. 1 #16, 24) that is configured to vibrate at varying frequencies (Col. 2 lines 43-46, Col. 4 lines 20-23). 
Regarding claim 11, Martin (US 5906321) teaches a method of waste material separation wherein the waste particles range in size from less than about 10 mm (Col. 4 line 17 “residue ash”) up to about 13 cm (Col. 2 lines 46-51, metals which may be handpicked such as coins).
Regarding claim 16, Martin (US 5906321) teaches a method of waste material separation wherein the waste stream comprises incinerator ash, automobile shredder residue, whitegood shredder residue, e-waste, building components, waste-to-energy slag, steelmaking slag, ferrochrome slag, or retrieved landfill material (Col. 1 lines 13-16). 
Regarding claim 17, Martin (US 5906321) teaches a method of waste material separation comprising a thickener (Col. 3 lines 60-62), an eccentric pump (Col. 4 lines 25-32), a screened separator (Col. 4 lines 1-3), a de-fuzzer (Col. 3 lines 62-64), a polishing table (Col. 2 lines 59-63), a size-reducer (Col. 1 lines 33-34), and a distribution box (Col. 2 lines 57-59) configured to create a constant flow (Col. 4 lines 25-32) of waste stream cylinder. 
Regarding claim 18, Martin (US 5906321) teaches a method of waste material separation wherein a rotation speed of the helix separator (Col. 3 lines 14-17), liquid flow, pressure from the spray from the nozzles, or a combination thereof is adjustable. 
Regarding claim 19, Martin (US 5906321) teaches a system for separating waste material (Col. 1 lines 13-16), comprising: 
a source of material (Fig. 1 #17) that is incinerator ash, automobile shredder residue, whitegood shredder residue, e-waste, building components, waste-to-energy slag, steelmaking slag, ferrochrome slag, retrieved landfill material, or a combination thereof (Col. 1 lines 13-16); 
a sizer for sizing the material (Col. 4 lines 6-18); 
a helix separator (Col. 3 lines 38-44) configured to separate the material in to a heavy fraction (Col. 4 line 7 “metals”) and the light fraction (Col. 4 line 17 “residue ash”), wherein a helix separator is a rotating cylinder (Col. 3 lines 38-44) having (a) one or more helical separators (Col. 3 line 40 “helix drum”) disposed therein, the one or more helical separators further comprising: a spiral structure (Fig. 1 #22), (b) a set of longitudinally extending grooves (Fig. 2 #22) disposed along the spiral structure, and (c); a nozzle (Fig. 1 #28) configured to introduce a spray of liquid onto the waste stream along the length of the cylinder (Col. 4 lines 12-14), wherein the nozzle creates a stream of liquid over the waste stream that pushes the light fraction (Col. 4 lines 12-18) in a direction opposite the heavy fraction (Col. 4 lines 9-14) and the helix separator is positioned at an incline angle with respect to the horizontal plane (Col. 4 lines 15-17), and the nozzle (Fig. 1 #28) is configured to deliver the nozzles deliver a stream of wash liquid and the helix separator to push the light fraction in a direction (Col. 4 lines 3-4, 12-18) opposite the heavy fraction (Col. 4 lines 7-12); and 
a collector (Col. 3 lines 9-13).
Martin (US 5906321) lacks teaching a method of waste material separation which comprises multiple nozzles. 
Soldini (US 2942731) teaches a system of waste material separation (Col. 1 lines 15-20) wherein multiple nozzles (Fig. 1 #14 “spray heads”) are configured to introduce a spray of liquid onto the waste stream (Col. 1 line 71-Col. 2 line 1). Soldini states that the water flow from the nozzles should be adequate to allow separation to occur in different zones of the cylinder (Col. 3 lines 62-73). Soldini explains that a first zone is able to separate out smaller materials (Col. 2 lines 44-49), the second zone is able to separate out larger materials (Col. 2 lines 49-52), and even larger material is discharged at the end of the second zone (Col. 4 lines 19-23), therefore creating multiple classifications of materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include a plurality of nozzles configured to introduce a spray of liquid and create a liquid stream over the waste stream as taught by Soldini in order to separate the waste material into multiple different portions, therefore providing a higher degree of waste material separation. 
Regarding claim 21, Martin (US 5906321) lacks teaching a system for separating waste material wherein the helix separator further comprises a plurality of zones, wherein each zone further comprises a liner; and the nozzle, content of the wash liquid, liner, or a combination therefore differs from one zone to another.
Soldini (US 2942731) teaches a method of waste material separation (Col. 1 lines 15-20) wherein a helix separator (Col. 2 lines 5-10) comprises a plurality of zones (Fig. 1 #11, 13), wherein each zone further comprises a liner (Col. 2 lines 44-52); and the nozzle (Col. 3 lines 62-73), content of the wash liquid, liner (Fig. 1 #10, 12), or a combination therefore differs from one zone to another. Soldini explains that a first zone is able to separate out smaller materials (Col. 2 lines 44-49), the second zone is able to separate out larger materials (Col. 2 lines 49-52), and even larger material is discharged at the end of the second zone (Col. 4 lines 19-23), therefore creating multiple classifications of materials. Additionally, Soldini states that the water which flows through the nozzles (Fig. 1 #14), is of sufficient volume to ensure there is an adequate separation of respective materials in each zone (Col. 3 lines 62-73). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include a plurality of zones, wherein each zone comprises a differing liner and/or differing nozzles as taught by Soldini in order to separate the waste material into multiple different portions.
Regarding claim 22, Martin (US 5906321) teaches a system for separating waste material wherein the helix separator comprises a series of leads (Fig. 1 see leads of #22), a downhill side (Fig. 1 right side of helix #22), and an uphill side (Fig. 1 left side of helix #22); and the leads further comprise a set angle on the uphill side (Fig. 1 Modified) and a counter angle on the downhill side (Fig. 1 Modified). 
Regarding claim 24, Martin (US 5906321) teaches a system for separating waste material wherein the helix separator further comprises a spiral structure that comprises a set of longitudinally extending grooves (Fig. 2 #22); the grooves being configured to receive at least a portion of the heavy fraction (Col. 4 line 7 “metals”) during separation (Col. 4 lines 7-12). 
Regarding claim 26, Martin (US 5906321) teaches a system for separating waste material wherein the helix separator comprises a chamber (Fig. 1 #16, 24) that is configured to vibrate at varying frequencies (Col. 2 lines 43-46, Col. 4 lines 20-23).
Regarding claim 27, Martin (US 5906321) teaches a system for separating waste material comprising a rougher, a cleaner, a finisher helix separator, a thickener, an eccentric pump (Col. 4 lines 25-32), a screened separator (Col. 4 lines 1-3), a de-fuzzer, a polishing table, a size-reducer, a distribution box configured to create a constant flow of waste stream cylinder, or a combination thereof. 
Regarding claim 28, Martin (US 5906321) teaches a system for separating waste material (Col. 1 lines 13-16) comprising: 
a source of material (Fig. 1 #17) that is incinerator ash, automobile shredder residue, whitegood shredder residue, e-waste, building components, waste-to-energy slag, steelmaking slag, ferrochrome slag, or retrieved landfill material (Col. 1 lines 13-16); 
a sizer for sizing the material (Col. 4 lines 6-18); 
a helix separator (Col. 3 lines 38-44) configured to separate the material in to a heavy fraction (Col. 4 line 7 “metals”) and the light fraction (Col. 4 line 17 “residue ash”), wherein a helix separator is a rotating cylinder (Col. 3 lines 38-44) having (a) one or more helical separators (Col. 3 line 40 “helix drum”) disposed therein, the one or more helical separators further comprising: a spiral structure (Fig. 1 #22); (b) a set of longitudinally extending grooves (Fig. 2 shows grooves between #22) disposed along the spiral structure, and (c); a nozzle (Fig. 1 #28) placed and configured along the cylinder (Fig. 1 #28 placed and configured in cylinder) to introduce a spray of liquid onto the waste stream along the entire length of the cylinder (Col. 4 lines 12-14), wherein each of the nozzles creates a stream of liquid over the waste stream that pushes the light fraction (Col. 4 lines 12-18) in a direction opposite the heavy fraction (Col. 4 lines 9-14) and the helix separator is positioned at an incline angle with respect to the horizontal plane (Col. 4 lines 15-17); and 
a collector (Col. 3 lines 9-13). 
Martin lacks teaching a helix separator which comprises multiple nozzles and which has a plurality of zones, in which each zone differs from one zone to another in spray from the nozzles. 
Soldini (US 2942731) teaches a method of waste material separation (Col. 1 lines 15-20) wherein multiple nozzles (Fig. 1 #14 “spray heads”) are configured to introduce a spray of liquid onto the waste stream (Col. 1 line 71-Col. 2 line 1) and a helix separator (Col. 2 lines 5-10) comprises a plurality of zones (Fig. 1 #11, 13), in which each zone differs from one zone to another in spray from the nozzles (Col. 3 lines 62-73). Soldini states that each zone is able to separate out different materials (Col. 2 lines 44-52), therefore creating multiple classifications of materials. Soldini explains that the water which flows through the nozzles (Fig. 1 #14), is of sufficient volume to ensure there is an adequate separation of respective materials in each zone (Col. 3 lines 62-73). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include a plurality of nozzles configured to introduce a spray of liquid and create a liquid stream over the waste stream and plurality of zones, wherein each zone differs from one zone to another in spray from the nozzles as taught by Soldini in order to effectively separate waste material into multiple different portions. 
Response to Arguments
Applicant's arguments filed April 15h, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Martin (US 5906321) does not teach nozzles along the length of the helix separator, the Examiner would like to clarify that as claim 1 recites “nozzles configured to introduce a spray of liquid onto the waste stream along the length of the cylinder”, Martin shows nozzles (Fig. 1 #27, 28), where one of the nozzles (Fig. 1 #28) introduces a spray of liquid onto the waste stream along the length of the cylinder (Col. 4 lines 12-14). As the amended claim 1 recites “wherein each of the nozzles creates a liquid stream over the waste stream that pushes the light fraction in a direction opposite the heavy fraction”, the Examiner would like to clarify that the nozzle shown by Martin (Fig. 1 #28) creates a liquid stream which pushes the light fraction in a definition opposite the heavy fraction (see regarding claim 1 above), and Soldini (US 2942731) teaches a system which uses multiple nozzles configured to create a liquid stream over the waste stream in order to separate the different material fractions (see regarding claim 1 above). 
Regarding the Applicant’s argument that Soldini is a different art and would not be combined with Martin, as it separates various components of waste concrete material by size as opposed to density, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Soldini teaches a machine for salvaging waste concrete material wherein a helical separator is used to separate sand from gravel and waste concrete pieces (Col. 1 lines 47-48), wherein water flows along the helical separator to assist in carrying materials in opposing directions (Col. 3 lines 1-25). Therefore, the separator as taught by Soldini would be reasonably pertinent to the application of a helical separator. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653